DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 10/13/2021.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI (US 2016/0118514).
With respect to claim 1, LI discloses a power generating device, comprising: a photoelectric conversion unit having a photoelectric conversion film (photoelectric conversion film 13, figure 1); an electret power generator formed of a light transmissive material and having a electret layer for holding electric charges (paragraph 0038 discloses an electret 14 made of transparent material); and an insulating layer which is covering the photoelectric conversion film and transmits light in all wavelength bands available for the photoelectric conversion film or some of the all wavelength bands, the electret layer being stacked on the insulating layer (paragraph 0072, figure 3 discloses an insulating layer 25 covering the photoelectric conversion film 13 and the electret 
With respect to claims 5-6, LI discloses the power generating device according to claim 1, wherein the electret power generator is formed of polycarbonate, polypropylene, polytetrafluroethylene, amorphous fluoro resin, or silicon dioxide, wherein the electret layer is formed of polycarbonate, polypropylene, polytetrafluroethylene, amorphous fluoro resin, or silicon dioxide.  LI discloses in paragraph 0093 that the electret is form using silicon.
With respect to claim 7, LI discloses the power generating device according to claim 1, wherein a density of surface charges, regardless of positive or negative, of the electret layer is 1.0 x 10^11cm^-2 or greater.  Paragraph 0044 discloses providing a charge density of -.2mC/m^2 to -2.1 mC/m^2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0118514) in view of Boisseau et al. (US 2013/0241346).

Figure 2 of Boisseau discloses a movable structure/support 51 with corresponding electrodes 42, and second electrodes 20 provided on support 50, paragraphs 0056-0064.
It would have been obvious to a person having ordinary skill in the art to have provided a movable structure in the invention of LI with respective electrodes, as disclosed by Boisseau, for the purpose of collecting mechanical vibrational energy, for example (see abstract).
With respect to claim 3, LI discloses the power generating device according to claim 1; except for, wherein the electret power generator includes: a light-transmissive movable substrate; and a first transparent electrode and a second transparent electrode which are disposed on the light-transmissive movable substrate.
Figure 4 of Boisseau discloses a movable structure/support 53 with corresponding electrodes 44, and second electrodes 30 provided on support 55, paragraphs 0065-0070.
It would have been obvious to a person having ordinary skill in the art to have provided a movable structure in the invention of LI with respective electrodes, as disclosed by Boisseau, for the purpose of collecting mechanical vibrational energy, for example (see abstract).

Boisseau discloses a spring 55 to provide movement to movable structure made of silicon based structure, paragraph 0057.
It would have been obvious to a person having ordinary skill in the art to have made the springs of any feasibly material and added the springs to the movable structure, for the purpose of providing movement to the movable structure and thus collect mechanical vibrational energy. 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
With respect to the argument that the photoelectric conversion film 13 is not in DIRECT contact with the first electrode 11, because conductive layer 15 is provided between a first electrode and a photoelectric conversion film 13.  It is respectfully submitted that paragraph 0029 discloses that the conductive layer is omissible, and therefore, the electrode 11 is in direct contact with the photoelectric conversion film 13.

Allowable Subject Matter
Claims 9-11 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836